IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
BLUEFIELD DIVISION
UNITED STATES OF AMERICA

v. CRIMINAL ACTICN N0. 1:07-00157

JERMAINE DONNELL BANKS

MEMDRANDUM OPINION AND ORDER

On March 7, 2019, counsel for defendant filed a memorandum
addressing defendant’s eligibility for a reduced sentence under
the First Step Act. (ECF No. 128). Counsel for defendant argues
that defendant is eligible for a reduction. The United States is
hereby ORDERED to file a response to defendant’s memorandum no
later than April 30, 2019.

The court DIRECTS the Clerk to send a copy of this Order to
the Federal Public Defender, the United States Attorney, the
United States Probation Office, and the United States Marshal.

IT IS SO ORDERED this 24th of April, 2019.

ENTER:

David A. Faber
Senior United States District Judge

